DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 07/20/2022 is acknowledged. Claims 16-20 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 109390348 A) in view of Watanabe et al. (US 2019/0088493), Wang et al. (CN 111211130 A) and Pu et al. (US 2019/0326308).
In reference to claim 1, Zhang et al. (CN 109390348 A), hereafter “Zhang,” a machine translation of which is included and cited herein, discloses a three-dimensional (3D) memory device, with reference to Figure 3k, comprising: 
a substrate; 
a memory stack on the substrate comprising a plurality of interleaved conductive layers 120 and dielectric layers 151, an outermost one of the conductive layers toward the substrate being a source select gate line (SSG), paragraph 77; 
a plurality of channel structures 110 each extending vertically through the memory stack; 
an isolation structure extending vertically and surrounding at least one of the channel structures in a plan view to separate the SSG and the at least one channel structure, paragraphs 11 and 55.
Zhang does not disclose the isolation structure extending vertically into the substrate or an alignment mark extending vertically into the substrate and coplanar with the isolation structure.
Watanabe et al. (US 2019/0088493), hereafter “Watanabe,” discloses a 3D memory device including teaching an alignment mark, 17 and 20 in Rmark in Figure 1, extending vertically and coplanar with the isolation structure, 20 and GC in Rteg and Rcell, paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an alignment mark extending vertically and coplanar with the isolation structure. One would have been motivated to do so in order to align the structure for lithography, paragraph 27.
Zhang in view of Watanabe does not teach the isolation structure or the alignment mark extending into the substrate.
Wang et al. (CN 111211130 A), hereafter “Wang,” a machine translation of which is included and cited herein, discloses a 3D memory device including teaching an isolation structure, 141 in Figure 3h, extending into the substrate, paragraph 57. 
Pu et al. (US 2019/0326308) discloses a 3D memory device including teaching an alignment mark, 202 in Figure 2, extending into the substrate, paragraph 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the isolation structure and the alignment mark to extend into the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a feature of one depth for another of different depth.
In reference to claim 2, Zhang discloses wherein the plurality of channel structures are disposed in a core array region and an edge region in a plan view, and the at least one channel structure is disposed in the edge region, paragraphs 12 and 13.
In reference to claim 3, Zhang discloses wherein the memory stack comprises a staircase structure, the edge region is laterally between the staircase structure and the core array region, and the at least one channel structure is disposed in an outmost column adjacent to the staircase structure in the plan view, Figure 3k and paragraphs 12 and 13.
In reference to claim 5, Zhang is silent regarding a lateral distance between the SSG and the at least one channel structure is between about 40 nm and about 80 nm.
Pu teaches a channel structure, 802-1, 802-2 in Figure 8 for example, separated from a structure by between about 2 nm and about 20 nm (thickness of liner 302), paragraph 68. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a lateral distance between the SSG and the at least one channel structure to be between about 40 nm and about 80 nm. Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II A.  In this case it would be within the skill of one of ordinary skill in the art to optimize the distance by which the structures are separated.
In reference to claim 6, Zhang discloses wherein each of the channel structures comprises a semiconductor plug 116 at one end toward the substrate, paragraphs 63 and 64.
In reference to claim 7, Zhang discloses the isolation structure is laterally between the SSG and the semiconductor plug of the at least one channel structure, Figure 3k.
In reference to claim 9, Watanabe discloses wherein the isolation structure and the alignment mark each comprise a dielectric, interlayer insulating film 20, paragraph 33.
In reference to claim 10, Watanabe discloses the alignment mark extends vertically through the SSG, paragraph 33.
In reference to claim 11, Watanabe discloses an SSG cut coplanar with the isolation structure and the alignment mark, test pattern in Rteg, paragraph 33.
Watanabe discloses forming the SSG cut concurrently with forming an isolation structure and an alignment mark and Wang and Pu disclose isolation structures and alignment marks extending into the substrate, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the SSG cut to extend into the substrate. To do so would have merely been to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007).
In this case, applying the depth of features as taught by Wang and Pu to all of the features concurrently patterned in Watanabe.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 109390348 A) in view of Watanabe et al. (US 2019/0088493), Wang et al. (CN 111211130 A) and Pu et al. (US 2019/0326308) as applied to claims 2 and 6 above and further in view of Kim et al. (US 2019/0035804).
In reference to claim 4, Zhang does not disclose a lateral dimension of the at least one channel structure is greater than a lateral dimension of the channel structures disposed in the core array region.
Kim et al. (US 2019/0035804), hereafter “Kim,” discloses a 3D memory device including teaching a lateral dimension d2 of the at least one channel structure DCH is greater than a lateral dimension of the channel structures CCH disposed in the core array region, paragraph 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a lateral dimension of the at least one channel structure to be greater than a lateral dimension of the channel structures disposed in the core array region. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting channel structures of different widths for channel structures of all the same width.
In reference to claim 8, Zhang does not disclose the semiconductor plug of the at least one channel structure extends into the substrate further than a semiconductor plug of another one of the channel structures.
Kim teaches the semiconductor plug of the at least one channel structure extends into the substrate further, rd2, than a semiconductor plug of another one of the channel structures, rd1, paragraph 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the semiconductor plug of the at least one channel structure to extend into the substrate further than a semiconductor plug of another one of the channel structures. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting channel structures of different depths for channel structures of all the same depth.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 109390348 A) in view of Wang et al. (CN 111211130 A).
In reference to claim 12, Zhang discloses a 3D memory device, with reference to Figure 3k, comprising: 
a substrate; 
a source select gate line (SSG) extending laterally; 
an isolation structure extending vertically through the SSG into the substrate, paragraph 77;
 a first channel structure 110 extending vertically through the SSG into the substrate, paragraphs 61 and 62; and 
a second channel structure 110 extending vertically through the isolation structure into the substrate and spaced apart from the SSG by the isolation structure, paragraphs 11 and 55.
Zhang does not disclose the isolation structure extending vertically into the substrate.
Wang et al. (CN 111211130 A) discloses a 3D memory device including teaching an isolation structure, 141 in Figure 3h, extending into the substrate, paragraph 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the isolation structure to extend into the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a feature of one depth for another of different depth.
In reference to claim 13, Zhang discloses the first channel structure is disposed in a core array region, and the second channel structure is disposed in an edge region in a plan view, Figure 3k and paragraphs 12 and 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 109390348 A) in view of Wang et al. (CN 111211130 A) as applied to claim 12 above and further in view of Kim et al. (US 2019/0035804).
In reference to claim 14, Zhang does not disclose the second channel structure extends into the substrate further than the first channel structures.
Kim teaches second channel structure DCH extends into the substrate further, rd2, than the first channel structures, rd1, paragraph 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second channel structure to extend into the substrate further than the first channel structures. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting channel structures of different depths for channel structures of all the same depth.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 109390348 A) and Wang et al. (CN 111211130 A) as applied to claim 12 above and further in view of Watanabe et al. (US 2019/0088493) and Pu et al. (US 2019/0326308).
In reference to claim 15, Zhang does not disclose an alignment mark extending vertically through the SSG into the substrate and coplanar with the isolation structure; and an SSG cut extending vertically through the SSG into the substrate and coplanar with the isolation structure and the alignment mark.
Watanabe discloses a 3D memory device including teaching an alignment mark, 17 and 20 in Rmark in Figure 1, extending vertically through the SSG and coplanar with the isolation structure, 20 and GC in Rteg and Rcell, and an SSG cut, test pattern in Rteg, extending vertically through the SSG and coplanar with the isolation structure and the alignment mark, paragraph 33.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an alignment mark extending vertically through the SSG and coplanar with the isolation structure. One would have been motivated to do so in order to align the structure for lithography, paragraph 27.
Watanabe does not disclose the alignment mark or the SSG cut extending into the substrate.
Pu et al. (US 2019/0326308) discloses a 3D memory device including teaching an alignment mark, 202 in Figure 2, extending into the substrate, paragraph 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the alignment mark to extend into the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a feature of one depth for another of different depth.
Watanabe discloses forming the SSG cut concurrently with forming an isolation structure and an alignment mark and Wang and Pu disclose isolation structures and alignment marks extending into the substrate, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the SSG cut to extend into the substrate. To do so would have merely been to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007).
In this case, applying the depth of features as taught by Wang and Pu to all of the features concurrently patterned in Watanabe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897